HOBBAND, District Judge.
In the matter of the petition of JohnScully, by his attorney, George Hart, for a rule on the clerk to file s release of a judgment against the said respondent in the above-mentioned case, I have carefully read the depositions on both sides. The petition alleges the execution of the release of this judgment, and the filing of the same with the clerk. The libelant alleges, as a matter of defense, that there was no consideration for the execution of the same, but the release shows upon its face that there was a consideration paid. It is duly executed, and properly witnessed before a notary public, although its execution is denied by the libelant. The facts in this case are rather extraordinary, and call for a thorough investigation. Papers properly and legally executed cannot he set aside without proper proceedings had, and deliberate consideration of the same. The depositions of respondent fail to sustain the answer, but, taken together with those of the libelant, they would indicate that the libelant was coerced into executing this release through fear of imprisonment. If that is the case, the answer should fully state the facts as they really are, and attack the validity of the release upon such grounds as will *400enable the court to investigate its validity, and depositions taken to ascertain the exact truth in the matter.
The libelant is therefore allowed to amend his answer, in accordance with the facts as stated at the argument, and as indicated in the depositions, on or before September 1st.